 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK JAMES FRANKLIN,                           No. 2:21-cv-00275 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    RICK HILL, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 8. Petitioner has

23   not filed objections to the findings and recommendations.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1          The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4          1. The findings and recommendations filed April 29, 2021, are adopted in full;
 5          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 6   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 7

 8
     DATED: June 28, 2021                           /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
